 1

 2
                                                                      JS-6
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   REGINALD GARY,                              )    Case No. CV 20-8534-PA (JEM)
                                                 )
12                       Petitioner,             )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   PEOPLE OF THE STATE OF                      )
     CALIFORNIA, et al.,                         )
15                                               )
                         Respondents.            )
16                                               )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21
     DATED: June 2, 2021
22                                                        PERCY ANDERSON
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
